Exhibit 10(e)

ENERGY FUTURE HOLDINGS CORP.

December 5, 2007

 

To: Lyndon Olson

 

  Re: Consulting Arrangement

This letter confirms our mutual understanding regarding your agreement to serve
as a consultant to Energy Future Holdings Corp, a Texas corporation (the
“Company”), as of October 10, 2007.

As compensation for your agreement to provide consulting and advisory services
to the Company from time to time as requested by the Company, you will receive
an annual consulting fee of $225,000 per annum, payable quarterly in arrears for
up to five years. The first quarterly payment in respect of such services to
occur on January 31, 2008.

For the avoidance of doubt, you shall have full responsibility, and the Company
shall have no responsibility, for satisfying any liability for any federal,
state or local income or other taxes required by law to be paid with respect to
any compensation paid hereunder. Further, your consulting duties will not compel
you to undertake any work that would require you to register as a lobbyist with
any state, local or federal authority.

You acknowledge that this letter embodies the entire agreement and understanding
between the Company and you with respect to any compensation that you are
entitled to receive from the Company or its predecessors or affiliates with
respect to consulting arrangements provided by you and this letter supersedes
any prior agreements between you and the Company or its predecessors or
affiliates. This letter does not address any cash or equity compensation that
you will receive in your capacity as a director of the Company. You acknowledge
that upon the closing of the merger of the Company with Texas Energy Future
Merger Sub Corp on October 10, 2007, a cash payment was made to your account in
error and that those amounts shall promptly be returned by you to the Company.



--------------------------------------------------------------------------------

If this letter is consistent with your understanding, please sign your name in
the space provided below and return this fully executed letter to my attention.

 

Yours truly, /s/ Riz Chand Energy Future Holdings Corp.

 

Acknowledged and agreed as of December     , 2007: /s/ Lyndon Olson Lyndon Olson